Citation Nr: 0619474	
Decision Date: 07/03/06    Archive Date: 07/13/06

DOCKET NO.  03-28 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for 
adjustment disorder and depression with psychotic features.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1971 to March 
1974 and from May 1983 to August 1987.  He subsequently 
served in the Air National Guard.  He retired from service in 
June 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska, which, in pertinent part, granted service 
connection for an adjustment disorder with anxious and 
depressed mood and assigned a 10 percent rating, effective 
June 2000.  In July 2003, the disability was recharacterized 
as an adjustment disorder and depression with psychotic 
features and the rating was increased to 30 percent, 
effective June 2000.  

In May 2005, the veteran was afforded a personal hearing 
before the undersigned.  A transcript of the hearing is of 
record.  In July 2005, the Board remanded the present matter 
for additional development and due process concerns.  

In a February 2006 rating decision, the RO granted an 
increase to 70 percent for the service-connected adjustment 
disorder and depression with psychotic features, effective 
June 2000.


FINDING OF FACT

The veteran's adjustment disorder and depression with 
psychotic features is not manifested by total occupational 
and social impairment.




CONCLUSION OF LAW

The schedular criteria for an initial assignment of a 
disability evaluation in excess of 70 percent for adjustment 
disorder and depression with psychotic features have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.7, 4.130, Diagnostic Code 9440 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1) (2005); see 38 U.S.C.A. § 5103A(g) (West 
2002).  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473  (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id..  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

The Court, in Dingess, also stated the following: 

In cases where service connection has 
been granted and an initial disability 
rating and effective date have been 
assigned, the typical service connection 
claim has been more than substantiated, 
it has been proven, thereby rendering 
section 5103(a) notice no longer required 
because the purpose that the notice was 
intended to serve has been fulfilled.

Id.  at 491.  

Furthermore, the Court stated that once a claim for service 
connection has been substantiated, the filing of a notice of 
disagreement with the RO's decision does not trigger 
additional § 5103(a) notice.  Id. at 493.  While the veteran 
has not claimed that VA has not complied with the notice 
requirements of the VCAA, § 5103(a) and § 3.159(b)(1) are no 
longer applicable in the instant case.  Service connection 
was granted in December 2001, a disability rating was 
assigned, and an effective date was established.  Thus, the 
veteran's claim was substantiated as of December 2001.  Since 
the veteran's claim was already substantiated at the time § 
5103(a) was enacted, the Secretary had no obligation to 
provide notice under that statute.  Id.  

Although not obligated to do so, by letters dated in March 
2002 and August 2005, the RO informed the veteran of the 
requirements to establish a successful claim for a higher 
rating, advised him of his and VA's respective duties, and 
asked him submit information and/or evidence, which would 
include that in his possession, to the RO.  

The RO also sent the appellant a letter in April 2006 
notifying him of additional information about a disability 
rating and an effective date.  In the usual course of events, 
VA would readjudicate the pending claim after providing such 
notice.  The fact that this did not occur in this case, 
however, is harmless error since such notice was not even 
required for the reasons given above.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  All identified, pertinent evidence, including the 
veteran's service medical records and post-service VA 
treatment records, has been obtained and associated with the 
claims file.  There is no indication of any relevant records 
that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2005).  The veteran underwent VA 
examinations in June 2001, April 2002, and December 2005.  
The duty to notify and assist having been met by the RO to 
the extent possible, the Board turns to the analysis of the 
veteran's claim on the merits.


II.  Higher rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  It is necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (2005), and to 
resolve any doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3 (2005).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2005).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of the disability present.  38 C.F.R. §§ 4.2 
(2005); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

In Fenderson v. West, 12 Vet. App 119 (1999), the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  

In a December 2001 rating decision, the RO granted service 
connection for adjustment disorder with anxious and depressed 
mood and assigned a 10 percent rating under 38 C.F.R. § 
4.129, Diagnostic Code 9440.  In a July 2003 Decision Review 
Officer decision, the disability rating was increased to 30 
percent effective June 12, 2000.  In a February 2006 rating 
decision, the RO again increased the disability rating to 70 
percent effective June 12, 2000.

Under Diagnostic Code 9440, a 100 percent rating is warranted 
if there is total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships. 

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126 (2005).

The symptoms recited in the criteria in the rating schedule 
for evaluating mental disorders are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating."  Mauerhan 
v. Principi, 16 Vet. App. 436, 442 (2002).  In 
adjudicating a claim for an increased rating, the adjudicator 
must consider all symptoms of a claimant's service-connected 
mental condition that affect the level of occupational or 
social impairment.  Id. at 443.

A global assessment functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).

A GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.

It should also be noted that use of terminology such as 
"moderate" by VA examiners or other physicians, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2005).

In June 2001, the veteran was afforded a VA examination.  His 
past records were reviewed.  He stated that he was socially 
active with a number of acquaintances and friendships that 
had lasted over time.  He had been married for 23 years.  He 
was currently trying for a civil service position.  Mental 
examination showed that the veteran had no psychomotor 
agitation or retardation and his thought processes were 
logical and coherent with good associations.  He was not 
hallucinating or delusional, his affect was appropriate 
without subjective depression of mood, and speech was 
neurologically intact without articulation or paraphasic 
error.  He had good eye contact and physical hygiene.  He was 
oriented to time, person and place and his long and short 
term memory was intact.  Insight into his emotional needs and 
interpersonal relationships were quite good without any major 
distortions and his judgment was unimpaired.  The veteran was 
diagnosed as having adjustment disorder with anxious and 
depressed mood, recurrent, not active and was given a GAF 
score of 80.  

In April 2002, the veteran was again afforded a VA 
examination.  The claims folder was reviewed.  At that time, 
the veteran reported having a history of considerable 
employment difficulties.  He was employed and drove a "blood 
mobile."  He stated that he was anxious and depressed and 
experienced occasional sleep disturbances.  He stated that 
for the past 5 years he drank his own urine and semen and 
looked in empty lots and phone booths for coins.  Mental 
status examination showed the veteran was appropriately 
dressed with good eye contact and behavior within normal 
limits.  He was coherent and articulate and was oriented to 
person, place and time.  The examiner questioned whether he 
was experiencing hallucinations as the veteran stated that he 
wondered if there was a device implanted in his finger 
monitoring his location and behavior.  His memory was intact 
for his age.  His affect was somewhat blunted and his mood 
showed a degree of depression.  He had sleep disturbances, 
was rather angry, had low self esteem and had appetite 
changes.  He had a great deal of anxiety and worry at that 
time.  There was no evidence of suicidal or homicidal 
ideation.  His insight was fair at best and his judgment was 
intact.  He was diagnosed as having depressive disorder, not 
otherwise specified, with psychotic features, and was given a 
GAF score of 50 for serious emotional and behavioral 
symptomatology.  

The veteran began receiving VA psychiatric treatment in April 
2002.  In June 2002, he was noted to have paranoid delusional 
themes, but denied hallucinations or intent/plan to harm 
himself or others.  In June 2003, he stated that he lost his 
job at the blood bank.  He was diagnosed as having schizotyal 
personality disorder based on his ideas of reference, odd 
beliefs and behaviors, odd thinking, suspiciousness, and 
paranoid ideation, lack of close friends and social anxiety.  
He was given a GAF score of 49.  During treatment in March 
2004, the examiner reported that the veteran continued to 
lack insight about how his bizarre and paranoid ideas were 
adversely impacting his marriage, possibly his relationship 
with his son, and the loss of his job.  In a June 2004 mental 
status examination, the veteran was found to be somewhat 
disheveled.  His speech was fluent and hyperverbal, but not 
pressured.  His mood was depressed and his affect was 
congruent and did not brighten with social cues.  His 
thoughts were circumstantial and he perseverated on his 
unemployment.  His judgment and insight were fair and denied 
any suicidal ideation.  He was diagnosed as having major 
depressive disorder, single episode; schizotypal personality; 
and occupational problem.  

In December 2005, the veteran was afforded another VA 
examination.  The claims file was reviewed.  At that time, 
the veteran was employed and commuted to work.  He stated 
that he went to church two or three times a month and did not 
have any close friends outside of his family.  He had marital 
conflicts, however, and stated he felt more needed at work 
than at home and stayed longer at work as the situation at 
home was so unpleasant.  He enjoyed fishing in the summer.  
He stated that he did not have any close friends outside of 
his family.  On mental status examination, the veteran was 
neatly dressed and polite and pleasant in manner.  He spoke 
in a normal rate and tone.  He had no flight of ideas, 
loosening of associations, tangentiality, or 
circumstantiality.  The veteran had some paranoid delusions 
about having a tracking chip implanted in his finger by the 
National Guard or OSHA and that someone made a death threat 
against him in Saudi Arabia, but denied any auditory 
hallucinations or ideas of reference.  He also denied any 
suicidal or homicidal ideation.  He was mildly depressed.  He 
was alert and oriented to all three spheres.  The veteran was 
diagnosed as having major depressive disorder, recurrent with 
psychotic symptoms and was given a GAF score of 50 as he 
continued to have some paranoid feelings and symptoms of 
depression.  The examiner noted that the veteran was employed 
full-time and was benefiting from psychiatric treatment.  
However, his prognosis for depression with psychotic symptoms 
was only fair.  

In examining the evidence in this case, the Board concludes 
that the findings do not approximate the criteria for the 
assignment of a 100 percent disability rating.  Although the 
veteran was having difficulties with unemployment, he was 
employed full-time at the time of the last VA examination.  
He commuted to work on his own and attended church two to 
three times a month.  The VA examiners in April 2002 and 
December 2005 assigned a GAF scale score of 50, suggesting 
serious, as opposed to total impairment.  

Additionally, the Board notes that the veteran does have 
persistent paranoid delusions.  However, the VA examiner 
stated that despite his delusions, he was able to work full-
time in which he had to plan the menu, order the food and had 
three cooks who worked for him.  See Transcript May 31, 2005, 
p.9.  Furthermore, a higher rating is not warranted as the 
veteran has not demonstrated any other symptoms listed in the 
diagnostic code criteria such as gross impairment in thought 
processes or communication; gross inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; or memory loss for names of close relatives, 
own occupation or own name.  Rather, he has been described as 
logical and coherent with good associations with no suicidal 
or homicidal ideations; alert and oriented to time, person, 
and place; short and long term memory was intact; and neatly 
dressed with good hygiene.  The veteran's beliefs, behaviors, 
and thinking had been described only as odd, not grossly 
inappropriate or grossly impaired, and his depression has 
been described as only mild.  Therefore, a disability rating 
in excess of 70 percent is not warranted.  The preponderance 
of the evidence is against a rating higher than 70 percent 
for the veteran's adjustment disorder and depression with 
psychotic features.

The Board finds that the VA examination reports show that the 
veteran has adjustment disorder and depression with psychotic 
features.  None of the examination reports support the 
assignment of a higher rating.  The veteran is competent to 
report his symptoms.  However, the training and experience of 
medical personnel makes the VA doctors' findings more 
probative as to the diagnosis and extent of the disability.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (holding 
that a witness must be competent in order for his statements 
or testimony to be probative as to the facts under 
consideration).  Accordingly, the evidence does not 
approximate total occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
adjustment disorder and depression with psychotic features. 

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the appellant or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher rating.

The preponderance of the evidence is against the assignment 
of a rating in excess of 70 percent for the veteran's 
adjustment disorder and depression with psychotic features.  
Thus, the benefit-of-the doubt doctrine does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial rating in excess of 70 percent for 
adjustment disorder and depression with psychotic features is 
denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


